Citation Nr: 0737537	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-34 755	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the residuals of Crohn's disease.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active military duty from December 1976 
to December 1980; he also had service in the National Guard.  

This case was remanded by the Board of Veterans' Appeals 
(Board) to the RO for additional development.  



FINDING OF FACT

The veteran is not shown to have incurred residuals of 
Crohn's disease due to medical fault on the part of VA or as 
the result of an unforeseen event in connection with VA 
treatment or lack thereof.  



CONCLUSION OF LAW

The requirements for compensation benefits pursuant to 
38 U.S.C. § 1151 for residuals of Crohn's disease due to VA 
medical treatment, or lack thereof, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The RO sent the veteran a letter in June 2003 and in April 
2007 in which he was informed of the requirements needed to 
establish entitlement to benefits under 38 U.S.C.A. § 1151.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional private medical evidence was received 
from the veteran.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in the April 
2007 letter about disability ratings and effective dates if 
his claim was to be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A relevant VA 
examination was conducted in August 2003 and addendums to the 
evaluation was added to the file in July and August 2004.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his May 2005 videoconference hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).  

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.  

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment.  The results of medical attention were 
not reasonably foreseeable.  

In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth hereinabove.  

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1) (2007).  

As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  In 
addition, the evidence must show actual causation rather than 
coincidental occurrence.  38 C.F.R. § 3.358(c)(1), (2).  


Analysis

The veteran asserts that compensation benefits are warranted 
for Crohn's disease and its residuals under the provisions of 
38 U.S.C.A. § 1151, due to VA failure to treat him in January 
1995 and to inadequate VA treatment in June 2001.  The 
veteran contends, including at his May 2005 videoconference 
hearing, that VA was negligent in not discovering that he had 
Crohn's disease during treatment in 1995 or thereafter and in 
its surgical treatment of him in June 2001, which led to 
unnecessary additional disability.  

In analyzing the issue in this case, the Board notes that 
before compensation benefits are granted under 38 U.S.C.A. 
§ 1151, there needs to be medical evidence of a current 
disability; evidence of incurrence or aggravation of such 
injury or disease as the result of careless or negligent VA 
hospitalization or treatment; and medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).  

A determination must also be made under 38 U.S.C.A. § 1151 
whether a claimed disability was a reasonably foreseeable 
consequence of VA medical treatment.  

It was noted in January 1995, prior to a VA barium enema, 
that there was a prominent, but non-specific, 
gastrointestinal gas pattern, which was noted to be not 
unusual.  The impression was that the abdomen appeared non-
acute.  The veteran underwent a barium enema in January 1995 
for rectal bleeding.  According to the examination report, no 
abnormality was demonstrated.  

The subsequent private and VA treatment records reveal that 
the veteran had gastrointestinal problems, with the 
assessment in October 1998 of recurrent perirectal abscess.  

It was noted in September 2000 that the veteran had been 
bothered by rectal fissures and abscesses for several years, 
with the most recent surgery approximately three years 
earlier.  It was reported that the veteran had not gone for 
follow-up due to transportation problems.  

Although the veteran refers to VA treatment in June 2001, the 
Board notes that the only treatment records dated in June 
2001 are from a private health care provider, with the 
veteran undergoing an exploratory laparotomy, ileocecal 
resection and ascending colon side-to-side stapled 
anastomosis at Cary Medical Center in June 2001 due to 
Crohn's disease.  

While there are no VA records dated in June 2001, there are 
VA treatment records dated in May 2001 when the veteran was 
noted to have a rectal abscess that was lanced.  The veteran 
was to have the packing removed by VA but he removed the 
packing himself after he reportedly came to VA but could not 
wait.  

According to an August 2003 VA opinion from an examiner who 
examined the veteran and reviewed the pertinent evidence, 
there was no problem with the treatment received from VA.  It 
was noted that the veteran did not return for follow-up as 
planned because of transportation problems and subsequently 
went to private facilities for treatment for his 
gastrointestinal disability.  

The July and August 2004 addenda from the VA examiner who saw 
the veteran in August 2003 revealed that additional treatment 
records added to the file, including the January 1995 barium 
enema report, did not change the examiner's opinion that VA 
treatment did not cause additional gastrointestinal 
disability.  The examiner noted that the results of the 
January 1995 barium enema were essentially normal.  

According to a February 2007 report from a different VA 
health care provider, who reviewed the claims files, VA was 
not at fault in its treatment of the veteran, including in 
May 2001, because the veteran had not returned for requested 
follow-up after treatment.  

The Board notes that, while there are medical opinions on 
file against the claim, there is no favorable nexus opinion 
in favor of the claim.  

Based on the evidence of record, the Board concludes that 
there is no evidence of incompetence, error in judgment or 
lack of skill in the treatment, or lack thereof, provided to 
the veteran by VA, including in January 1995 and May 2001.  

There is also no evidence of additional residual disability 
caused by an event that was not reasonably foreseeable.  

Despite the May 2005 hearing testimony and the written 
statements by and on behalf of the veteran in support of his 
claim, it is well established that a layperson without 
medical training is not qualified to render medical opinions 
involving causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1).  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim of entitlement 
to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
for residuals of Crohn's disease, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The benefit sought on appeal is accordingly denied.  



ORDER

VA compensation benefits for residuals of Crohn's disease 
under the provisions of 38 U.S.C.A. § 1151, due to VA 
treatment, or lack thereof, are denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


